Citation Nr: 1538553	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of frostbite of the hands.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of frostbite of the feet.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of frostbite of the hands.

5.  Entitlement to service connection for residuals of frostbite of the feet.

6.  Entitlement to service connection for bilateral hearing loss.

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to November 1967.  He died in January 2015; his surviving spouse has been substituted as the appellant for purposes of processing the appeal to completion.  38 U.S.C.A. § 5121A (2014).

These matters come before the Board of Veterans' Appeals (Board) from September 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of entitlement to service connection for residuals of frostbite of the hands, entitlement to service connection for residuals of frostbite of the feet and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1975 rating decision, service connection for frostbite of the hands and feet was denied and the Veteran was notified of this decision in October 1975; the Veteran did not appeal and the decision became final in October 1976.

2.  Evidence received since the September 1975 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for residuals of frostbite of the hands and feet, and raises a reasonable possibility of substantiating the claims.

3. During the appeal period, the Veteran's PTSD was manifested by such symptoms as chronic sleep impairment, anxiety, panic attacks at most once weekly, short term memory loss, irritability, social avoidance and depression; more serious symptoms such as frequent panic attacks, difficulty understanding complex commands, impairment of long-term memory, impairment of judgment, obsessive rituals, illogical or irrelevant speech, spatial disorientation and suicidal or homicidal ideation were not shown; total occupational and social impairment was not shown. 


CONCLUSIONS OF LAW

1.  The September 1975 rating decision is final; new and material evidence has been received and the claim seeking service connection for residuals of frostbite of the hands is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The September 1975 rating decision is final; new and material evidence has been received and the claim seeking service connection for residuals of frostbite of the feet is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for an initial disability rating for PTSD in excess of 30 percent were not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). The Board finds that VA compliance is sufficient to permit review of the petitions to reopen for entitlement to service connection for residuals of frostbite of the hands and feet.  As the determination below represents a grant of the petitions to reopen those service connection claims and the underlying claims are being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the appellant.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 ; Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim for an increased initial rating for PTSD, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

Here, VCAA notice regarding the claim for service connection for PTSD was provided in November 2012.  In regard to the claim for an increased initial rating, the schedular criteria were provided in a February 2014 SOC.  There is no indication the appellant does not have knowledge of the evidence needed to achieve a higher schedular rating.  The Board finds that VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist by obtaining identified and available medical records, to include the Veterans service treatment records and VA treatment records. 

In certain circumstances, the duty to assist also requires a VA examination be provided in connection with a veteran's claim.  Here, the Veteran  was afforded psychiatric examinations in December 2012 and April 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that cumulatively the examinations and opinions are adequate; they were based on physical examination of the Veteran and examination of the claims file. As a whole, the reports and opinions provide the medical information needed to address the rating criteria relevant to the issue on appeal.  
There is adequate medical evidence of record to make a fully informed determination on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).


III.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

The Veteran initially filed a claim for service connection for frostbite of the hands and feet in August 1975.  The RO denied the claim and sent notice to the Veteran in October 1975.  The RO explained that available records did not show that the Veteran received treatment for the condition during service and no mention of the hands or feet was made on the Veteran's May 1967 separation examination.  The Veteran did not appeal and in October 1976, the denial of service connection for frostbite of the hands and feet became final.  In April 2012, the Veteran filed a claim to reopen.
In a June 2012 statement in support of claim, the Veteran explained he was a gunner on a 106mm recoilless rifle while stationed in Germany; he indicated he sat on top of the rear wheel well and that sitting that high, he was above the windshield and exposed to the elements.  He indicated that one cold night during a "division withdrawal" he "froze" his hands and feet.  He indicated his hands and feet were swollen and he told his Sergeant who had him soak his hands and feet in water at the field hospital.  He believed that damage from that experience caused him to suffer residuals every winter for approximately 50 years.  He stated that when his toes and fingers would get cold, it felt like pins and needles.

Evidence that the Veteran sought treatment during service due to exposure to cold weather in the winter of 1966 is new evidence that was not considered prior to denial of the claims in 1975.  This evidence is also material in that it suggests that the Veteran experienced frostbite in service and suffered an in-service injury.  In addition, lay evidence that the Veteran has suffered tingling in the fingers and toes each winter is new evidence and tends to suggest that the Veteran had a current disability at the time he filed his claims to reopen that may have been related to his alleged treatment during service. 

Accordingly, the Board determines that there is new and material evidence sufficient to reopen the appellant's service connection claims.  Therefore, the claims to reopen are granted.

III. Entitlement to an Increased Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

The Veteran was initially assigned a 10 percent rating for his PTSD in the May 2013 rating decision.  Thereafter, the RO raised the rating to 30 percent in a February 2014 SOC and assigned an effective date of September 12, 2012, the date of the Veteran's claim for service connection.  

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In this case, at the December 2012 examination, the examiner noted chronic sleep impairment, anxiety, depression, nervousness, and chronic mood problems with decreased energy.  The examiner stated that the Veteran's GAF score was "under 50."  

A VA treatment record dated in March 2013 indicated the Veteran was irritable and that he would ruminate on a serious jeep accident he was a part of while serving on active duty.  He indicated anger toward VA.  He reported difficulty with attention and concentration "at times."  He indicated experiencing insomnia and one nightmare per week.  He also indicated one panic attack a week which lasted 5 to 25 minutes.  Upon examination, the Veteran had immediate, recent and remote memory and no cognitive deficits were noted on examination.  It was noted the Veteran was not taking medication and that he preferred individual therapy to help "target the mild depression and PTSD symptoms".

At the April 2013 VA examination, the examiner indicated the Veteran was irritable.  The Veteran complained of some short term memory problems and difficulties with attention and concentration.  The Veteran denied delusions or hallucinations.  He was not suicidal or homicidal.  The examiner indicated the Veteran continued to suffer from intrusive thoughts, flashbacks and nightmares relating to getting hit on the right side of the face in a motor vehicle accident during service.   The examiner assigned a GAF score of 50. 

A VA treatment record dated in July 2013 indicated the Veteran was depressed, anxious and angry.  He also complained of insomnia and that he was experiencing nightmares.  The examiner assessed that he had mild symptoms and was experiencing a lot of frustration regarding getting his disability rating increased.  A VA treatment record dated in August 2013 indicated the Veteran was not taking any psychiatric medications because of the side effects.  He indicated he still had anxiety, depression, insomnia and a short fuse.  At that time, it was indicated he was alert, oriented and cooperative, and his speech was normal in rate, pattern and flow.  There was no evidence of hallucinations, delusions, psychosis or cognitive dysfunction.

A VA treatment record dated in October 2014 indicated the Veteran appeared anxious, but that he was alert, oriented and cooperative.  He made good eye contact and his speech was normal in rate, pattern and flow.  There was no evidence of hallucinations, delusions, psychosis or cognitive dysfunction.

Upon review of the entirety of the evidence, to include treatment records and the VA examination reports, the Board finds the Veteran's symptoms appear to be most appropriately contemplated by a 30 percent schedular rating throughout the appeal period.  DC 9411.  

Specifically, the Board finds that the Veteran's disability picture as a whole does not reflect impairment severe enough to warrant a rating higher than 30 percent.  Absent from the record are more severe psychotic symptoms that are evidence of disturbances of mind that affect an individual's ability to function normally in society or in the workplace.  Circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of long-term memory; impaired judgment; active delusions or hallucinations; suicidal or homicidal ideation; and obsessional rituals would be examples of such symptoms. At each examination and in numerous treatment records, the Veteran was always seen to be alert and aware of his surroundings. Cognitive dysfunction was not recognized and objective findings did not include repetitive motions, obsessional rituals, irregular speech or the inability to think logically.   By the same token, total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time, have not been shown. 

The Board recognizes the low GAF scores at the September 2012 and April 2013 VA examinations.  It appears that the Veteran had many medical problems that rendered him disabled, to include diabetes mellitus, type II, chronic obstructive pulmonary disease, hypertension, sleep apnea, allergic rhinitis and other disabilities that affected his quality of life and mobility.  Some of these were psychological; however, upon consideration of the examination reports and the VA treatment records as a whole, the Board finds that the Veteran's psychological 'disability picture' most closely aligns with the criteria for a 30 percent rating in the absence of more severe symptoms.

IV. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The symptoms of and impairment due to the Veteran's service-connected disability are adequately addressed by the schedular rating.  As discussed, the rating schedule provides for higher ratings for disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2014).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in a circumstance in which the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, the evidence reflects that the Veteran was not employed due to various medical disabilities not all of which were service-connected.  The evidence does not suggest that the Veteran was unemployable solely due to his service-connected conditions, to include PTSD, brain disease due to trauma and tinnitus.  Therefore, the issue was not raised and further contemplation of a TDIU is not warranted.


ORDER

New and material evidence having been received, the previously denied claim for service connection for residuals of frostbite of the hands is reopened.

New and material evidence having been received, the previously denied claim for service connection for frostbite of the feet is reopened.

An initial disability rating in excess of 30 percent for service-connected PTSD is denied.


REMAND

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

I.  Residuals of Frostbite of the Hands and Feet

The Board has reopened claims for service connection for residuals of frostbite of the hands and feet.  Although the service treatment records (STRs) appear to be complete, the Board finds it appropriate to ensure proper development has been done to locate, if possible, records of any treatment for frostbite or injury to the hands and/or feet caused by cold during the winter months of 1966 in a field hospital in Germany where the Veteran was stationed.

In a June 2012 statement in support of claim, the Veteran indicated that he was treated for frostbite, specifically swelling of the hands and feet, at a field hospital in Germany in winter of 1966.  The RO should undertake appropriate development and, if no further evidence is found, make a formal finding that all available STRs are of record.

If any evidence of treatment during service is located, the electronic claims file should be made available to a suitable reviewer to provide an opinion as to whether the injury the Veteran sustained during service could have resulted in a recurrent feeling of pins and needles in the fingers and toes during the winter months that continued since service.  Notably, the Veteran is competent to report seasonal symptoms of tinging in the hands and feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

II.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Turning to the evidence of record, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service as a Light Weapons Infantryman.  See DD-214.

In addition, there is no controversy that the Veteran currently has hearing loss for VA purposes, as demonstrated on examination in May, 2010.  

Thus, the remaining question is whether it is at least as likely as not that the Veteran's current hearing loss had its onset in service or was caused by conceded in-service acoustic trauma (considered an in-service injury).

The Veteran underwent a VA audiological examination in August 2012.  The examiner reviewed the claims file and provided the following opinion in support of his conclusion that the Veteran's current hearing loss was less likely as not the result of an event in military service:

US Army 1964 to 1967.  He was in light weapons infantry.  He was exposed to machine guns, 106MM recoilless rifle.  He was provided earplugs.  After the service, he worked on an assembly line for a year; pipeline work six years; nuclear power plant one year; municipality work for five years.  No recreational noise exposure.  The separation examination dated 22 May 67 revealed normal hearing bilaterally. 

The Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim. Service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303(d), 3.385 (2013).  

Further, the examiner did not discuss medically known or theoretical causes of sensorineural hearing loss or describe how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  See March 2010 Training Letter 10-02 (in which the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)).  

Based on the foregoing, the Board finds the May 2010 VA opinion inadequate and will remand for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all suitable development has been done to locate all of the Veteran's service treatment records (STRs), to include any records documenting treatment for frostbite of the hands and feet at a field hospital in Germany in the winter months of 1966.  See June 2012 Statement in Support of Claim.

All attempts to locate this evidence should be documented and if all STRs are already of record, the RO should make a formal finding that records referenced by the Veteran cannot be located and all STRs have been made available in the claims file.

2. If, and only if, evidence of treatment for frostbite in service is located, provide access to the electronic claims file to a suitable reviewer to review the record and opine as to whether it is at least as likely as not (50% or greater probability) that frostbite in service could have led to recurrent seasonal symptoms of pins and needles in the toes and fingers or whether such symptoms are more likely due to another cause or factor.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

3.  Return the claims folder to the VA examiner who conducted the August 2012 VA audiological examination, or, if the August 2012 examiner is not available, to another VA audiologist to provide an addendum opinion as to the etiology of the Veteran's hearing loss.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and statements.
It should be noted that the Veteran served as a light weapons infantryman and in-service noise exposure is conceded.  See DD-214. 

Prior to rendering an opinion, the examiner should consider that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should state an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including conceded noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the appellant shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


